PUBLISHED ORDER GRANTING CONDITIONAL REINSTATEMENT TO THE PRACTICE OF LAW
On September 6, 2013, this Court entered a "Published Order Imposing Reciprocal Discipline," suspending Respondent from the practice of law in this state based on Respondent's suspension from the practice of law in the Commonwealth of Kentucky. Respondent has been reinstated to practice law in the foreign jurisdiction, subject to two years of probation. Respondent's active suspension in this state has been at least as long as his active suspension in the foreign jurisdiction. Respondent filed a petition for reinstatement to the practice of law in Indiana on November 18, 2013.
This Court, being duly advised, GRANTS the petition for reinstatement and CONDITIONALLY REINSTATES Respondent as a member of the Indiana bar. Respondent's probationary reinstatement in Indiana is subject to compliance with the terms of Respondent's probation in Kentucky as determined by that jurisdiction. When Respondent is released from probation in Kentucky, Respondent may file a petition to terminate probation in Indiana under Admission and Discipline Rule 23(17.1).
The Clerk is directed to forward a copy of this Order to the parties or their respective attorneys and to all other entities entitled to notice under Admission and Discipline Rule 23(3)(d). The Clerk is further directed to post this order to the Court's website, and Thomson Reuters is directed to publish a copy of this order in the bound volumes of this Court's decisions.
All Justices concur.